
	

113 HR 663 IH: Carson National Forest Boundary Adjustment Act
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 663
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Ben Ray Luján of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To adjust the boundary of the Carson National Forest, New
		  Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Carson National Forest Boundary
			 Adjustment Act.
		2.Carson National
			 Forest Boundary Adjustment
			(a)In
			 generalThe boundary of the Carson National Forest in the State
			 of New Mexico is adjusted to incorporate the approximately 4,990 acres of land
			 generally depicted as “Miranda Canyon Boundary” on the map entitled
			 Carson National Forest Boundary Adjustment and dated September
			 21, 2010.
			(b)Land and Water
			 Conservation FundFor purposes of section 7 of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the
			 boundaries of the Carson National Forest, as modified under subsection (a),
			 shall be considered to be the boundaries of the Carson National Forest as in
			 existence on January 1, 1965.
			
